Citation Nr: 0624315	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-27 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from March 1950 to April 
1954 and from September 1954 to September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran's currently diagnosed major depression was 
first identified many years after service and is not shown to 
be related to his military service.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder, 
to include PTSD, that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2005); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2005).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2005); see also 38 U.S.C.A. § 1154(b) (West 2002);

In regard to the veteran's service connection claim, the 
Board notes that the veteran's Purple Heart Medal reflects 
combat service in Korea in 1950.  His SMRs also document his 
being wounded in action.  The veteran is considered to have 
been engaged in combat.  

The veteran's service medical records (SMRs) are negative for 
any complaints of depression or treatment for a psychiatric 
disorder.  The SMRs do show that the veteran was wounded in 
the face while serving in Korea during the Korean War.  

The veteran did not submit a claim for VA disability 
compensation benefits until 1980.  He was granted service 
connection for residuals of a gunshot wound, with resultant 
deviated left nasal septum, and scars on both cheeks from a 
shell fragment wound in September 1981.  These have remained 
as his only service connected disabilities.

The veteran submitted his current claim in October 2003.  The 
RO wrote to the veteran to ask him to identify all sources of 
treatment for his claimed psychiatric disorder in December 
2003.  The veteran responded that same month and said all of 
his treatment had been from VA at the Ponce, Puerto Rico, 
outpatient clinic.

The veteran later submitted hospital records from First Pan 
American Hospital for a period of hospitalization in December 
2003.  The veteran was admitted due to exacerbations of 
symptoms of PTSD to include flashbacks and nightmares.  The 
hospital summary noted the veteran's military service.  There 
was no mention of the veteran having been wounded.  The 
veteran was diagnosed with recurrent, severe major 
depression, and PTSD.  The hospital records did not relate 
the veteran's depression to his military service.  Nor did 
the records directly relate the veteran's PTSD to his 
military service.  However, given the references to the 
veteran's memories, flashbacks, and nightmares regarding the 
Korean War the implied connection is made.

Associated with the claims folder are VA outpatient treatment 
records for the period from July 2000 to June 2005.  The 
records primarily pertain to treatment for a number of 
physical conditions.  There are several psychiatric clinic 
notes where the veteran is diagnosed with major depressive 
disorder and rule out PTSD.  Those entries do not relate the 
depression to the veteran's military service.  Moreover, 
there are only several psychiatric care entries over the 
approximate five year span; the veteran is not receiving 
ongoing therapy for any psychiatric disorder.  There is no 
diagnosis of PTSD.

The veteran submitted a statement in August 2005 wherein he 
said he received treatment at Fort Rodriguez Army hospital 
but that the hospital had closed.  He said he had also tried 
to get other evidence but could not because many doctors and 
places where he received treatment were no longer around.  
The veteran also said that he had received treatment for his 
depression and PTSD from a Dr. Bocanegra from 1970 to 1980.  
However, Dr. Bocanegra had moved to the United States and the 
veteran was unable to locate him or any records.

The Board notes that the veteran's SMRs contain records from 
Fort Rodriguez.  The veteran was treated for his deviated 
nasal septum there in 1952.  As noted previously, there is no 
evidence of any treatment or evaluation for a psychiatric 
disorder in service.  Also, the veteran has stated that there 
is no means of obtaining the records of his treatment from 
Dr. Bocanegra.

The veteran was afforded a VA examination in January 2006.  
The examiner noted that he had reviewed the veteran's claims 
folder and treatment records.  The veteran said he was first 
seen for psychiatric treatment in October 1991.  The examiner 
noted the veteran's hospitalization at First Pan American 
Hospital in December 2003.  The veteran's general health 
problems were discussed, to include myocardial infarctions, 
and angioplasties, and abdominal surgeries.  The veteran 
reported receiving treatment from Dr. Bocanegra.  The 
examiner noted that the veteran served in combat in Korea and 
was wounded in action.  The Axis I diagnosis was major 
depression, recurrent, with cognitive deficits.  The examiner 
stated that the veteran had presented depressive 
symptomatology for a long time but that it was related to his 
medical conditions and physical deterioration.  It was not 
related to his military service.  The examiner also stated 
that the veteran did not meet the diagnostic criteria for 
PTSD related to his service in Korea.  In summary, the 
examiner said that the veteran's major depression was not due 
to, caused by, the result of, or secondary to his military 
service in Korea, or his service-connected disabilities.

There is no objective medical evidence of record relating the 
veteran's major depression to service.  The disorder was 
first diagnosed many years after service.  The VA outpatient 
records and the private hospital summary record the diagnosis 
but do not address the etiology of the disorder.  The veteran 
has not presented a specific argument for why he believes his 
depression is related to service.  The veteran is capable of 
presenting lay evidence regarding the symptoms of his claimed 
major depression disorder and that he believes it is related 
to his military service.  However, where, as here, a medical 
opinion is required to diagnose the condition and to provide 
a nexus to service, only a qualified individual can provide 
that evidence.  As a layperson, the veteran is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In addition, the VA examiner provided a specific finding that 
the veteran's major depression was completely unrelated to 
military service.  He said the major depression was related 
to the veteran's nonservice-connected health issues.

In regard to the veteran's PTSD the evidence does not support 
service connection.  The veteran has a verified stressor by 
way of his being wounded in combat.  His SMRs and the award 
of a Purple Heart Medal confirm the wounds were received in 
combat.  He is service connected for the residuals of his 
wounds.  The veteran has not provided any other stressor in 
support of his claim for service connection.  The question is 
whether the veteran has a diagnosis of PTSD that is related 
to his verified stressor.  

The veteran was not diagnosed with PTSD while receiving VA 
outpatient treatment.  The several psychiatric clinic entries 
contain a finding of rule out PTSD but do not contain a 
discussion of stressors.  The veteran did receive a diagnosis 
of PTSD at the time of his hospitalization in December 2003.  
The hospital summary noted that the veteran had nightmares 
and flashbacks related to his Korean War service.  This was 
also the veteran's first hospitalization at the First Pan 
American Hospital and the veteran has not reported any 
follow-up treatment by the hospital or the attending 
physicians.  Thus this represents his only diagnosis of PTSD.

The January 2006 VA examiner reviewed the evidence of record.  
He considered the veteran's military service, to include 
being wounded in combat.  He also considered the December 
2003 hospital summary.  The examiner concluded that the 
veteran's symptoms did not satisfy the criteria for a 
diagnosis of PTSD.  

VA is free to favor one medical opinion over another provided 
it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  In this case the evidence of 
record reflects one diagnosis of PTSD.  This diagnosis is not 
supported in outpatient treatment records that exist both 
before and after the diagnosis was given in December 2003.  
Further, the January 2006 examination specifically determined 
that the veteran's symptoms did not satisfy the criteria for 
a diagnosis of PTSD.  The examiner had access to all of the 
veteran's claims folder records and specifically examined the 
veteran for the purposes of determining whether a diagnosis 
of PTSD was appropriate.  

The Board finds that the preponderance of the evidence is 
against a finding of a current diagnosis of PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current 
disability is a prerequisite to an award of service 
connection).  In light of the absence of such a diagnosis, 
the veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran's claim for service connection for an acquired 
psychiatric disorder was received in October 2003.  The RO 
wrote to the veteran in December 2003.  He was informed of 
the evidence/information needed to substantiate his claim.  
He was advised of VA's duty to assist and what he needed to 
do in the development of his claim.  The veteran was informed 
of the evidence of record.  He was asked to submit evidence 
to the RO.  The veteran did not respond to the letter.  

The veteran's claim was adjudicated in February 2004.

The case was remanded for additional development in June 
2005.  The Board determined that the issue of entitlement to 
service connection for PTSD was inextricably intertwined with 
the claim for service connection for an acquired psychiatric 
disorder.  

The Appeals Management Center (AMC) wrote to the veteran in 
August 2005.  He was informed of the evidence/information 
needed to substantiate his claim for service connection, to 
include PTSD.  He was advised of VA's duty to assist and what 
he needed to do in the development of his claim.  The veteran 
was informed of the evidence of record.  He was asked to 
submit evidence to the AMC.  The veteran did not respond to 
the letter.  

The veteran was issued a supplemental statement of the case 
(SSOC) in February 2006.  The SSOC reviewed the evidence 
added to the record and informed the veteran that his claim 
remained denied.  

The Board finds that the December 2003 and August letters to 
the veteran fulfilled VA's duty to notify him regarding the 
evidence necessary to support his claim, what VA is 
responsible for, what the veteran is responsible for, and for 
notifying the veteran to submit any pertinent evidence in his 
possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran submitted a 
statement saying he had not received any treatment from 
private physicians and that all of his treatment had been 
from VA.  The veteran later identified a physician that had 
provided treatment but said the records were not available.  
VA and private medical records were obtained.  The veteran 
was afforded a VA examination.  His case was remanded to 
allow for the veteran to submit additional evidence in 
support of his claim.  The veteran has not alleged that there 
is any outstanding evidence pertinent to his claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


